Title: To Thomas Jefferson from Nicolas Gouin Dufief, 2 May 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            Philadelphie ce 2 de Mai—1803
          
          Vous trouverez ci-inclus l’ouvrage de Pascal; j’espère pouvoir vous procurer aussi celui du Dr. Priestley. Après avoir tenté plusieurs moyens infructueux, à Philadelphie & à N. York, je viens de m’aviser du seul qui me reste peut-être pour réussir, & dans quelques Jours je saurai s’il faut y renoncer pour le présent—Je me rappelle que vous désiriez, l’année passée, d’avoir les divers ouvrages de Cuvier. J’ai dans ce moment son Tableau élémentaire de l’Histoire naturelle des animaux, gros vol relié 8vo de 700 pages, avec planches—prix 2–50—Il vous sera adressé aussitôt, s’il vous convient—
          Je vous Salue avec le profond respect qui vous est dû
          
            N. G. Dufief
          
          
          
            P.S. à ajouter au Mémoire Transmis il y a quelque tems
            
              
                Lettres de Pascal—2. vol. petit format
                2 .25
               
              
              
                (ouvrage omis)
                
               
              
              
                Les petits Moralistes—3 vol Do.
                1 .25
              
              
                
                3 .50
              
            
          
         
          Editors’ Translation
          
            
              Sir,
              Philadelphia, 2 May 1803
            
            Enclosed you will find the Pascal book. I hope I can also procure Dr. Priestley’s. After several unsuccessful attempts in Philadelphia and New York, I have just thought of the only other promising possibility. In a few days I will know whether or not we have to give up hope on that project for now.
            I remember that last year you sought to acquire various works by Cuvier. I now have his Tableau élémentaire de l’Histoire naturelle des animaux. It is a large, bound 700-page octavo volume with illustrations. The price is 2.50. If this suits you, it can be sent immediately.
            I greet you with the profound respect you deserve.
            
              N. G. Dufief
            
            
              P.S. Addition to the previous bill
              
                
                  Pascal’s Letters, 2 volumes, small format
                  2 .25
                
                
                  (omitted from the mailing)
                  
                  
                
                
                  Les Petits Moralistes, 3 volumes ditto
                  1 .25
                
                
                  
                  3 .50
                
              
            
          
        